IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RUDOLPH FALCIANI, )
)
Plaintiff, )
)
Vv. )

) C.A. No. N18C-03-199 CLS
ELIZABETH V. ZINSZER, )
SHERREE J. BEDELL, and )
STEPHEN ZINSZER, )
)
Defendants. )

Date Decided: October 29, 2019
MEMORANDUM OPINION
Decision after Bench Trial

Verdict for Plaintiff in part.
Verdict for Defendants in part.

Douglas A. Shachtman, Esquire, The Shachtman Law Firm, Wilmington, DE,
Attorney for Plaintiff.

Donald L. Gouge, Jr., Esquire, Donald L. Gouge Jr., LLC, Wilmington, DE,
Attorney for Defendants.

SCOTT, J.
I. INTRODUCTION

This is the Court’s decision following a one-day bench trial relating to certain
disputes arising from an alleged contract for the sale of land between Rudolph
Falciani (“Plaintiff’ or “Buyer”) and Elizabeth Zinszer, Sherree Bedell, and Steven
Zinszer (collectively “Defendants” or “Sellers”).

Hl. = FINDINGS OF FACT

The Court held a Replevin Hearing in this case on June 19, 2018. The Court
held a one-day bench trial for this case on April 24, 2019. The facts before the Court
were established in both proceedings.

Plaintiff and Defendant Steven Zinszer became friends during their workdays
at Booths Corner Farmer’s Market in Boothwyn, Pennsylvania, where each sold
items from a booth. One day in May or June 2016, Plaintiff learned from Mr. Zinszer
that his mother, Defendant Elizabeth Zinszer, intended to sell her home at 34282
Central Avenue, Frankford, Delaware (“Frankford Property”). Plaintiff expressed
interest in purchasing the Frankford Property. Plaintiff eventually toured the
Frankford Property in the presence of Mr. Zinszer, Ms. Zinszer, and Defendant

Sheree Bedell.
In May or early June 2016, Defendants agreed to sell the Frankford Property
to Plaintiff for $375,000. This agreement was made orally. Plaintiff made an initial

down payment of about $120,000 cash on June 14, 2016. Plaintiff and Ms. Zinszer
signed a partial payment receipt acknowledging this down payment on that same
day. The partial payment receipt indicated the Frankford Property was being sold
“as is” for a total price of $375,000.' This receipt reflected an outstanding balance
of $255,000.

A second payment drawn from Plaintiff's then-girlfriend, Nancy Hendrix, in
the amount of $68,000 was made on July 26, 2016. Plaintiff and Ms. Zinszer also
signed a partial payment receipt acknowledging this second down payment. This
second partial payment receipt is identical to the first receipt with the exception of
the indicated total price of the home being listed as $275,000 and the outstanding
balance being written as $187,000.

As part of the agreement for the sale of the Frankford Property, Plaintiff
agreed to maintain the grass of the Frankford Property. At some point in time after
the first down payment, Mr. Zinszer granted Plaintiff permission to store a lawn
mower in half of the garage of the Frankford Property. Plaintiff proceeded to move
several items of personal property from his home in Pennsylvania to the Frankford
Property. To move items from his home in Pennsylvania to the Frankford Property,

Plaintiff made several trips using a pickup truck, a utility trailer, and a container style

 

| This first receipt incorrectly listed the address of the Frankford Property as 35282
Central Avenue. The typographical error has no bearing on the Court’s decision
and has been corrected by evidence proffered by Defendants and accepted by
Plaintiff.

3
moving “pod.” Plaintiff placed his personal property in the home as well as in the
entire garage of the Frankford Property.

Plaintiff also made changes to the Frankford Property. Plaintiff installed real
hardwood flooring in several rooms, tile flooring in some areas, and painted the
walls. To complete these projects, Plaintiff removed carpet from the home and took
down wallpaper. These alterations were not part of the agreement for the sale of the
Frankford Property.

Ms. Bedell and Ms. Zinszer visited the Frankford Property in May 2017 and
discovered the large number of items Plaintiff had stored therein. Plaintiff and
Defendants had not gone to settlement on the property at this point in time. On May
15, 2017, Ms. Bedell sent a letter to Plaintiff (“May 15 Letter”) on behalf of Ms.
Zinszer and demanded Plaintiff contact Defendants within seven days and complete
the sale within 30 days. The May 15 Letter also asked Plaintiff not to access the
Frankford Property until the issues could be resolved. The Certified Mail receipt for
the May 15 Letter shows Ms. Hendrix signed for this letter on May 17, 2017.

A telephone conversation took place between Ms. Hendrix and Ms. Bedell on
May 20, 2017. Ms. Hendrix informed Ms. Bedell that Plaintiff was in the process
of obtaining a mortgage for the remainder of the purchase price on the Frankford
Property. Plaintiff was to provide Defendants with proof of this mortgage within the

next few days. Plaintiff did not provide such proof.
On May 25, 2017, Ms. Bedell sent another letter to Plaintiff (“May 25 Letter”)
on behalf of Ms. Zinszer and demanded Plaintiff remove his personal property from
the Frankford Property on or before June 12, 2017. The May 25 Letter informed
Plaintiff that he would need to make an appointment with Mr. Zinszer to access the
Frankford Property and retrieve his personal property. The May 25 Letter also stated
that Defendants considered the sale of the property to have failed. The Certified
Mail receipt shows Ms. Hendrix signed for this letter on June 12, 2017.

On May 26, 2017, a telephone conversation took place between Ms. Hendrix
and Ms. Bedell. Ms. Hendrix informed Ms. Bedell that she and Plaintiff still planned
to move into the Frankford Property. Ms. Bedell informed Ms. Hendrix that Plaintiff
could not move into the home because he had not paid the full purchase price. Ms.
Bedell also told Ms. Hendrix that Plaintiff needed to remove his personal property
from the Frankford Property on or before June 12, 2017. Because this phone
conversation soon became heated, Ms. Bedell sent a third letter to Plaintiff on May
26, 2017 (“May 26 Letter”) on behalf of Ms. Zinszer. The May 26 Letter is identical
to the May 25 Letter. The Certified Mail receipt shows Ms. Hendrix signed for the
May 26 Letter on June 12, 2017.

Plaintiff did not retrieve his personal property from the Frankford Property on
or before June 12, 2017. Defendants began disposing of Plaintiff's personal property

on June 17, 2017. Defendants used dumpsters to dispose of Plaintiff's property. On
June 20, 2017, Plaintiff obtained a moving truck to retrieve his personal property.
Plaintiff contacted Mr. Zinszer about retrieving his personal property on June 25,
2017.

IH. PARTIES’ CONTENTIONS

On March 22, 2018, Plaintiff filed the instant action. Plaintiff alleges the
following claims against Defendants: Breach of Contract, Conversion, Replevin,
Malicious Prosecution, and Unjust Enrichment. Plaintiff asks this Court to award
damages in the amount of his down payments, the value of his converted personal
property, and the cost of improvements. This Court denied Plaintiff's action for
replevin on July 31, 2018.’ Plaintiff presented no evidence at trial in support of his
malicious prosecution claim.

Defendants initially proceeded pro se in the instant action. Defendants
obtained counsel for this matter on October 8, 2018. Counsel for Defendants then
filed an amended answer and a counterclaim. Defendants counterclaimed against
Plaintiff for Breach of Contract. Defendants ask this Court to deny Plaintiffs claims
and allow Ms. Zinszer to retain Plaintiff's down payments.

IV. DISCUSSION

The primary issues before the Court are: (1) whether the oral agreement

between the parties created a valid, enforceable contract for the sale of land; (2) if

 

2 Falciani v. Zinszer, 2018 WL 3654903 (Del. Super. July 31, 2018).
6
so, what are the consequences of Plaintiffs breach of that contract; (3) whether
Defendant has been unjustly enriched by Plaintiff's conduct; and (4) whether
Defendant converted Plaintiff's personal property.
A. Contract Formation

Under Delaware’s Statute of Frauds, a contract for the sale of land must be in
writing and signed by the party to be charged in order to be enforceable in a court of
law or equity.) An exception to the Statute of Frauds exists when there is evidence
of actual part performance of an oral agreement.’ “Part performance may be deemed
to take a contract out of the provisions of the Statute of Frauds on the theory that
acts of performance, even if incomplete, constitute substantial evidence that a
contract actually exists.”> To apply the part performance exception to the Statute of
Frauds, the performance must be solely attributed to the oral agreement.° The acts
which constitute part performance must be unequivocal and “must be of such a
character that they can be naturally and reasonably accounted for in no other way

than by the existence of some contract.”

 

36 Del. C. § 2714(a).
4 Quillen v. Sayers, 482 A.2d 744, 747 (Del. 1984); Skyways Motor Lodge Corp. v.
Delaware River and Bay Authority, 2019 WL 2364320, at *5 (Del. Ch. May 31,
2019); Sunstar Ventures, LLC v. Tigani, 2009 WL 1231246, at *5 (Del. Super.
Apr. 30, 2009).
> Quillen, 482 A.2d at 747.
® Skyways Motor Lodge Corp., 2019 WL 2364320, at *5.
1 Td.

7
The part performance exception to the Statute of Frauds applies here. Plaintiff
paid Defendants a total of about $188,000 in cash. Plaintiff also began making
alterations to the Frankford Property and storing items therein. No other reason has
been given as to why Plaintiff would pay Defendants that amount of money. Indeed,
both parties agree that Plaintiff paid this money to purchase the Frankford Property.®
Therefore, Plaintiffs partial performance of the contract for the sale of land removes
this contract from the restrictions of the Statute of Frauds.

A valid contract exists when (1) the parties intended that the contract would
bind them, (2) the terms of the contract are sufficiently definite, and (3) the parties
exchanged legal consideration.’ It is evident that both Plaintiff and Defendants
intended to be bound to the contract. Defendants offered to sell the Frankford
Property to Plaintiff for $375,000. Plaintiff accepted Defendants’ offer and
subsequently made the first down payment of about $120,000. While making this
first payment, Plaintiff stated that there was “no turning back now.”'” Additionally,

the parties exchanged legal consideration. Consideration can be the exchange of

 

8 P].’s Post-trial Proposed Findings of Fact J 17; Defs.’ Am. Answer, Affirmative
Defenses and Countercl. to Pl.’s Compl. {fj 1-2.

9 Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1158 (Del. 2010); SARN Energy
LLC v. Tatra Defense Vehicle, 2018 WL 5733385, at *5 (Del. Super. Oct. 31,

2018).
10 Trial Tr. 71:13-16, Apr. 24, 2019.
mutual promises.!! Here, Plaintiff exchanged a promise to buy the Frankford
Property for $375,000 for Defendants’ promise to sell Plaintiff the Frankford
Property for $375,000. Therefore, the record shows that the parties intended to be
bound by the contract and that they exchanged legal consideration. The last issue to
determine is whether the terms of the contract were sufficiently definite.

“All essential terms of the agreement must be sufficiently definite to establish
an enforceable contract.”!* The essential terms of a real estate contract are the price,
date of settlement, and the property to be sold.'? Two of the three essential terms of
the contract in the instant case are clear and unambiguous: 1) the property to be sold
was located at 34282 Central Ave., Frankford, Delaware; and 2) the purchase price
was $375,000. The final essential element, date of settlement, is absent from the
contract as formed.

“Where the terms in an agreement are so vague that a court cannot determine
the existence of a breach, then the parties have not reached a meeting of the minds,
and a court should deny the existence of a contract.”'* Here, the date of settlement

term was not vague at the time of contract formation; rather, it was nonexistent. The

 

'! Mobil Oil Corp. v. Wroten, 303 A.2d 698, 701 (Del. Ch. 1973) (“Where a
contract is executory, the promises of each party supply the consideration
necessary to support the promises of the other.”).

'2 Pulieri v. Boardwalk Properties, LLC, 2015 WL 691449, at *6 (Del. Ch. Feb.
18, 2015).

13 Walton v. Beale, 2006 WL 265489, at *5 (Del. Ch. Jan. 30, 2006).

14 SARN Energy LLC, 2018 WL 5733385, at *5.

9
parties disagree about what settlement date was discussed at the time of Plaintiff's
first down payment,!> but that is not the relevant question. Instead, the relevant
question is whether a date for settlement was discussed at the time of the agreement
between the parties, which occurred prior to the first down payment.'® There is
nothing in the record showing that a discussion about a settlement date occurred at
the time of the parties’ agreement.

“Courts have not always required that a real estate contract contain an exact
settlement date, but instead have looked at whether the parties’ intention as to the
timing of the settlement can be determined.”'’ The record shows that the parties
likely discussed a settlement date at the time of the first down payment.'*
Defendants maintain that the deal was to be done “quickly”—which they define as

six months!°—and Plaintiff maintains that he had a year in which to settle.”” Based

 

15 Plaintiff says that there was no discussion of a settlement date, Trial Tr. 11-12,
Apr. 24, 2019, or—in the alternative—Plaintiff says that he had one year to settle,
Trial Tr. 27:3-7, Apr. 24, 2019. Defendants maintain they told Plaintiff at the time
of the first down payment that the deal was for settlement in six months, but that
Plaintiff assured them he could complete it in four. Trial Tr. 69:9-22, Apr. 24,
2019,

16 Replevin Hr’g Tr. 64:1 1-14 (direct examination of Rudolph Falciani), 106:11—
13 (direct examination of Sheree Bedell), June 19, 2018; Trial Tr. 11-12 (direct
examination of Rudolph Falciani), 31-32 (cross examination of Rudolph Falcian1),
68:8—14 (direct examination of Sheree Bedell), Apr. 24, 2019.

17 Morton v. Rogers, 2018 WL 1023163, at *4 (Del. Ch. Feb. 22, 2018).

18 Trial Tr. 26-27 (cross examination of Rudolph Falciani), 68-70 (direct
examination of Sheree Bedell, Apr. 24, 2019.

19 Trial Tr. 68-70 (direct examination of Sheree Bedell), Apr. 24, 2019.

20 Trial Tr. 27:3-10 (cross examination of Rudolph Falciani), Apr. 24, 2019.

10
on this record, the Court finds that the parties intended to settle at some point in time
within one year from May or June 2016.

When no time for performance is specified, the Court will imply a reasonable
time in which to perform.”!_ What time period is reasonable is a question of fact.??
As discussed above, both parties agreed that Plaintiff would pay Defendants
$375,000 for the Frankford Property. During the negotiation process, Plaintiff did
not convey to Defendants that he would need to obtain a mortgage.” Nor was there
a discussion of a penalty if Plaintiff failed to obtain a mortgage.” Plaintiff made the
first two down payments on the Frankford Property in cash. Thus, everything in the
record demonstrates that this sale was to be a cash deal.”°

The Court finds that six months from the date of the agreement is a reasonable

time in which to complete the sale of the Frankford Property. The parties did not

 

21 Pivotal Payments Direct Corp. v. Planet Payment, Inc., 2015 WL 11120934, at
*4 (Del. Super. Dec. 29, 2015); Heckman v. Nero, 1999 WL 182570, at *4 (Del.
Ch. Mar. 26, 1999); HomeOwners Expert Service, Inc. v. Bobb, 1977 WL 5315, at
*2 (Del. Ch. Mar. 15, 1977).

22 Planet Payment, Inc., 2015 WL 11120934, at *4.

23 Trial Tr. 9:12-15 (direct examination of Rudolph Falciani), 27:7-11 (cross
examination of Ruldolph Falciani), 70:1—-3 (direct examination of Sheree Bedell),
Apr. 24, 2019.

*4 Trial Tr. 7-8, Apr. 24, 2019.

25 Defendants maintain that the deal was a cash deal with “half down and half at
settlement.” Trial Tr. 90:16—-18 (cross examination of Sheree Bedell), Apr. 24,
2019. The fact that Plaintiff's initial down payments to Defendants are a little
more than half of the purchase price supports Defendants’ assertion. Trial Tr.
13:4—-12 (direct examination of Rudolph Falciani), Apr. 24, 2019.

11
agree that Plaintiff would need to obtain a mortgage; in fact, a mortgage was never
discussed when the contract formed. Further, Plaintiff's actions indicated to
Defendants his willingness and ability to pay large sums of money in cash.*°
Defendants gave Plaintiff more than six months to complete the transaction.
Although Defendants had not heard from Plaintiff about the sale by January of 2017,
Defendants allowed Plaintiff more time in which to close. After even more time
passed with no word from Plaintiff, Defendants set a hard deadline for closing.’
Unless specifically stated in the contract, generally time is not of the essence
in a contract for the sale of land.”* If time is not of the essence, it can be made so by
the demand of a party not in default who is ready to perform.*? On May 15, 2017,
Defendants sent Plaintiff a letter by certified mail. In this letter, Defendants
informed Plaintiff that he had 30 days to complete the sale and seven days to contact

Defendant.*’ Nothing in the record indicates that Defendants were not ready to pass

 

26 Plaintiff's first down payment was about $120,000 in cash. This payment
occurred less than one month after the contract was formed. Plaintiff's second
down payment was a cashier’s check for $68,000. The second payment occurred
one month after the first payment. Trial Tr. 10, 13, Apr. 24, 2019.

2? Replevin Hr’g Pl.’s Ex. 6 (March 15, 2017 letter from Sheree Bedell to Rudolph
Falciani).

28 Bryan yv. Moore, 863 A.2d 258, 260 (Del. Ch. 2004).

29 Tewes Inv. Co., LLC vy. Estate of Graves, 2013 WL 508486, at *14 (Del. Ch.
Feb. 12, 2013).

3° Replevin Hr’g Pl.’s Ex. 6.

12
title to the Frankford Property to Plaintiff at this time. Therefore, Defendants’ May
15 Letter made time of the essence in the instant sale.

When time becomes of the essence, the time given must be reasonable under
the circumstances.3! In the May 18 Letter, Defendants gave Plaintiff 30 days to
complete the sale. Considering the lack of discussion of a mortgage between
Plaintiff and Ms. Zinszer at any point before May 2017, Defendants expected
Plaintiff to be able to pay the remainder of the purchase price in cash within 30 days,
which would have been exactly one year from the date of Plaintiffs first down
payment.??. The Court finds that this additional 30 days, on top of the extra five
months Defendants had already allowed Plaintiff to prolong settlement, was
reasonable under the circumstances.

B. Consequences of Plaintiff's Breach

The Court finds Plaintiff breached the contract. Plaintiff received the May 15
letter on May 17, 2017.*> From May 17th, Plaintiff was on notice that he had seven
days in which to contact Defendant and 30 days in which to settle the contract. On
May 20, 2017, Plaintiffs fiancé, Nancy Hendrix, called Defendant Sheree Bedell

and informed Ms. Bedell that Plaintiff was in the process of obtaining a mortgage.**

 

31 Tull y. Smith, 50 A.2d 908, 910 (Del. Ch. 1946).
32 Thirty days from the date the May 15 Letter was sent is June 14, 2017. Plaintiff

made his first down payment on June 14, 2016.
33 Replevin Hr’g Pl.’s Ex. 6.
34 Trial Tr. 77-78, Apr. 24, 2019; Dets.’ Ex. 1.

13
Ms. Bedell—who was unaware of a mortgage until the May 20th phone call—
requested proof of the mortgage; Ms. Hendrix assured Ms. Bedell that Plaintiff
would send Defendants proof of the mortgage the next day.** Defendants never
received proof of the mortgage from Plaintiff or Ms. Hendrix.*° At that point, it was
clear to Defendants that Plaintiff could not pay the remainder of the purchase price.

During the next 30 days, Plaintiff failed to inform Defendants that Plaintiff
was still financially able to complete the sale. Plaintiff informed Defendants that he
intended to move into the Frankford Property, but he did not say that he was ad/e to
pay the remaining $187,000. Defendants knew that Plaintiff was unable to obtain a
mortgage and were unaware of how Plaintiff would pay the remainder of the
purchase price.*’ On May 15, 2017, Defendants gave Plaintiff 30 days in which to
settle. Plaintiff failed to settle within those 30 days.°* Accordingly, Plaintiff

breached the contract.

 

35 Trial Tr. 78-79, Apr. 24, 2019.
36 Trial Tr. 78-79, Apr. 24, 2019.
37 Trial Tr. 79:7-11, Apr. 24, 2019.
38 By June 15, 2017, Plaintiff had not gone to settlement. Defendants heard
nothing from Plaintiff by June 17, 2017, which is the date Defendants began
disposing of Plaintiff's personal property. Defendants did not hear from Plaintiff
about picking up his personal property until June 25, 2017. Trial Tr. 113:11-14,
Apr. 24, 2019.

14
Normally, specific performance is the appropriate remedy for a breach ofa
contract for the sale of land because of the unique characteristics of a parcel of land.”
Specific performance, however, is an equitable remedy. The Superior Court is a
court of law and cannot award an equitable remedy. Accordingly, the Court must
determine the appropriate amount of money damages.

Contract damages are usually based on the injured party’s expectation interest
and are intended to give the injured party the “benefit of the bargain” by awarding a
sum of money that will, to the extent possible, put the injured party in the same
position it would have been in had the contract been performed.” In the instant case,
the full amount of Defendants’ expectation interest is the purchase price of $375,000.
Defendants have not requested $375,000 from this Court. Indeed, such a remedy
would create a windfall in favor of Defendants because Defendants may still sell the

Frankford Property. The Court declines to create such a windfall.”!

 

39 DeMarie v. Neff, 2005 WL 89403, at *4 (Del. Ch. Jan. 12, 2005); F.B. Norman
Co. v. El. Du Pont de Nemours & Co., 108 A. 743, 746 (Del. Ch. 1920).

40 Council of Unit Owners of Windswept Condo. Ass’n v. Schumm, 2014 WL
2528657, at *3 (Del. Super. May 19, 2014).

41 Soe Paul v. Deloitte & Touche, LLP, 974 A.2d 140, 146 (Del. 2009) (“Contract
damages are designed to place the injured party in an action for breach of contract
in the same place as he would have been if the contract had been performed. Such
damages should not act as a windfall.” (internal quotation marks omitted));
Schumm, 2014 WL 2528657, at *3; Huggins v. B. Gary Scott, Inc., 1992 WL
179482, at *1 (Del. Super. June 25, 1992).

15
Defendants claim only that they are entitled to retain Plaintiff's deposit of
$188,000.42 Allowing Defendants to retain the entire $188,000 would produce an
unjust and unreasonable result. Although Plaintiff breached the contract, there
were no provisions in the contract about the down payments being nonrefundable,
as in many written contracts for the sale of land. To achieve a just and reasonable
result and to avoid creating a windfall in favor of Defendants, the Court orders
Defendants to return to Plaintiff $30,000 of the down payments.

C. Unjust Enrichment

Unjust enrichment is a quasi-contract remedy; it exists when there is no
contract between the parties.“’ The Court has already found that there was a contract
between the parties for the sale of the Frankford Property. Therefore, Plaintiff
cannot claim unjust enrichment for the down payments he made pursuant to the
contract for the sale of land.

However, there is nothing in the Plaintiff-Defendants contract for the

improvements Plaintiff made to the Frankford Property: namely, the installation of

 

42 Defs.’ Am. Answer, Affirmative Defenses, and Countercl. to Pl.’s Compl. 47.
3 See Shipman v. Hudson, 1995 WL 109009, at *5 (Del. Super. Feb. 17, 1995);
Council of Unit Owners of Sea Colony East, Phase II Condo. v. Carl M. Freeman
Assocs., 564 A.2d 357, 363 (Del. Super. Apr. 11, 1989) (“[A] Delaware Court has
discretion to employ a flexible approach to damages in order to achieve a just and
reasonable result.”).

44 James v. United Medical LLC, 2017 WL 1224513, at *7 (Del. Super. Mar. 31,
2017); Albert v. Alex. Brown Management Servs., Inc., 2005 WL 2130607, at *8
(Del. Ch. Aug. 26, 2005).

16
hardwood floors. Because the contract is silent about Plaintiffs alterations, Plaintiff
may seek damages under a theory of unjust enrichment. Unjust enrichment is the
unjust retention of a benefit to the loss of another. To obtain restitution under an
unjust enrichment theory, Plaintiff must show that: 1) Defendants were unjustly
enriched; 2) Defendants secured a benefit; and 3) it would be unconscionable to
allow them to retain that benefit.*°

Although Defendants did not give Plaintiff permission to install hardwood
floors in the Frankford Property, Defendants did not voice their opposition to the
changes when they learned of them in October 2016.*° Tearing up old carpet and
installing hardwood floors is an improvement to the Frankford Property. Defendants
now benefit from the subsequent increase in the value of the Frankford Property.
Plaintiff suffered a loss by installing hardwood floors in the Frankford Property at
his own expense. Therefore, Defendants would be unjustly enriched if Plaintiff did
not receive some manner of compensation for the cost of the installation. The Court
orders Defendant to pay Plaintiff $5,000 for the installation of the hardwood floors.

D. Conversion of Plaintiff’s Personal Property
Conversion is a distinct act of “dominion wrongfully exerted over the property

of another” in denial of that individual’s right to possess the property, or inconsistent

 

45 Schock v. Nash, 732 A.2d 217, 232 (Del. 1999).
46 Replevin Hr’g Tr. 108:7—13, June 19, 2018.

17
with that right.*” In order to prove conversion, Plaintiff must show: 1) he had an
interest in the property; 2) he had a right to possession of the property; and 3) the
property was converted.*® Here, it is not disputed that Plaintiff stored some of his
personal property in the Frankford Property.

Although it might have been imprudent for Plaintiff to store so much personal
property at the Frankford Property, this did not give Defendants the right to destroy
Plaintiff's property. Plaintiff moved personal property over to the Frankford
Property in anticipation of moving in.*’ Plaintiff never intended to abandon the
property; indeed, Plaintiff rented a moving truck to retrieve his property after
Defendants advised him to get his property.’ Plaintiff had an interest in his personal
property and had a right to possess that personal property. Defendants disposed of

5! Defendants’ actions

Plaintiff's property by putting the property into dumpsters.
deprived Plaintiff of his rights and interest in the property. Therefore, Defendants

converted Plaintiffs personal property.

 

47 Kuroda v. SPJS Holdings, LLC, 971 A.2d 872, 889 (Del. Ch. 2009) (quoting
Drug, Inc. v. Hunt, 168 A. 87, 93 (Del. 1933)).

48 Gould v. Gould, 2012 WL 3291850, at *7 (Del. Ch. Aug. 14, 2012).

49 Replevin Hr’g Tr. 28-31, 70-71, June 19, 2018; Trial Tr. 46-47, Apr. 24, 2019.
Although Ms. Hendrix owned some of these items, Plaintiff was in lawful
possession of these items due to his cohabitation with Ms. Hendrix.

°° Replevin Hr’g Tr. 42-43, June 19, 2018; Trial Tr. 60-61, Apr. 24, 2019.

5! Trial Tr. 81-82, Apr. 24, 2019 (direct examination of Sheree Bedell).

18
On his Conversion claim, Plaintiff seeks only what he estimates he paid for
the property.” Plaintiff paid a total of $50,070 for the converted property.>? After
accounting for potential depreciation in value, the Court finds that Plaintiffis entitled
to recover $25,000 in damages from Defendants.

Vv. CONCLUSION

For the reasons set forth above, an oral contract for the sale of land existed
between the parties. Plaintiff breached this contract by failing to pay the total
amount of money owed to Defendants within a reasonable time. Defendants were
unjustly enriched by Plaintiff's improvements to the Frankford property, and
Defendants converted Plaintiff's personal property. The Court issues a verdict
partially in Plaintiffs favor and partially in Defendants’ favor. Therefore, it is
hereby ORDERED:

1. Defendant must pay Plaintiff $5,000 as damages for the cost of installing

the hardwood floors.

2. Defendant must pay Plaintiff $25,000 as damages for the value of

Plaintiff's converted personal property.

 

2 Trial Tr. 50-51, Apr. 24, 2019.
53 The Court bases this number off of the estimates Plaintiff made as to the value of

his personal property, P].’s Ex. 1, and the list of items Plaintiff verified he took to
the Frankford Property, Replevin Hr’g Ex. 1; Replevin Hr’g Tr. 79:5-20, June 19,
2018,

19
3. Defendant must return $30,000 of the down payments Plaintiff made on

the Frankford property.

4. Defendant may keep $158,000 of the down payments Plaintiffmade on the

Frankford property.

Ze n>

The Honorablé Calvin L. Scott, Jr.

20